2022 UT App 121



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellant,
                               v.
                             A.C.,
                           Appellee.

                            Opinion
                        No. 20210466-CA
                     Filed November 3, 2022

        Third District Juvenile Court, Tooele Department
              The Honorable Elizabeth M. Knight
                           No. 1190115

              Sean D. Reyes, Carol L.C. Verdoia, and
            John M. Peterson, Attorneys for Appellant
              Andrew L. Roth, Attorney for Appellee

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
JUDGE RYAN D. TENNEY and JUSTICE JILL M. POHLMAN concurred.1

MORTENSEN, Judge:

¶1     After A.C., an eighteen-year-old, had consensual sex with
a minor, he challenged his inclusion in the Division of Child and
Family Services’ (DCFS) database of perpetrators of “[s]evere
type[s] of child abuse or neglect.” See Utah Code Ann. § 80-2-
708(1) (LexisNexis Supp. 2022). The juvenile court agreed that he
should not have been included in the database, concluding that
he had not committed “severe abuse” as defined by the relevant

1. Justice Jill M. Pohlman began her work on this case as a member
of the Utah Court of Appeals. She became a member of the Utah
Supreme Court thereafter and completed her work on the case
sitting by special assignment as authorized by law. See generally
Utah R. Jud. Admin. 3-108(4).
                            State v. A.C.


statute. See id. § 80-1-102(78)(a). But the statute makes clear that
any sexual abuse of a minor by an adult is a severe type of child
abuse or neglect for the purposes of the database. Id. Therefore,
we reverse.


                         BACKGROUND2

¶2     A police detective walked up to a parked car on May 7,
2020, and found A.C. and a minor inside putting on clothing. A.C.
was eighteen, the minor fifteen. “[B]oth parties factually
consented to having sex.” “The parties had been friends”
beforehand, and “there was no coercion” involved.

¶3     The police referred the incident to DCFS. DCFS maintains
the Management Information System (MIS) database to track
child welfare and child protective services cases. See Utah Code
Ann. § 80-2-1001(3)–(4) (LexisNexis Supp. 2022).3 The Licensing
Information System (LIS) is a subset of the MIS intended “for
licensing purposes,” see id. § 80-2-1002(1)(a)(i), that has additional
ramifications, as an alleged perpetrator on the LIS “may be
disqualified from adopting a child, receiving state funds as a child
care provider, or being licensed by” DCFS, a human services
program, a “child care provider or program,” or “a covered health
care facility.” See id. § 80-2-708(2)(a)(v).4 The LIS identifies

2. The underlying facts of this case are undisputed.

3. The sections of the Utah Code referenced in this opinion have
undergone extensive renumbering since the events at issue
occurred. But because the relevant language is materially
unchanged, we cite the current code throughout this opinion
unless otherwise noted.

4. Human services programs include, among other things, foster
homes, youth programs, residential treatment and support
                                               (continued…)


 20210466-CA                      2               2022 UT App 121
                             State v. A.C.


individuals found to have committed a “[s]evere type of child
abuse or neglect.” See id. § 80-2-708(1). Individuals are placed on
the LIS after such a finding is deemed “supported” by DCFS, see
id. § 80-2-708(1)(b), or “substantiated” by a juvenile court, see id.
§ 80-3-404(1).5

¶4     After investigating A.C., DCFS entered a “supported
finding of Sexual Abuse against [him]” and placed him on the LIS.

¶5     A.C. challenged DCFS’s finding by petitioning the juvenile
court. See id. § 80-2-708(3)(a) (“Upon receipt of the notice [of a
supported finding], the alleged perpetrator has the right to . . .
immediately petition the juvenile court . . . .”); see also id. § 80-3-
404(1) (“If an abuse, neglect, or dependency petition is filed with
the juvenile court that informs the juvenile court that the division
has made a supported finding that an individual committed a
severe type of child abuse or neglect, the juvenile court shall . . .
make a finding of substantiated, unsubstantiated, or without
merit.”).

¶6     After a trial, the juvenile court concluded that A.C.’s
actions constituted “sexual abuse” of a minor but ordered “that
the finding for sexual abuse, severe, shall be changed to


programs, and facilities providing adult day care. See Utah Code
Ann. § 62A-2-101(25)(a) (LexisNexis Supp. 2022); see also id. § 62A-
2-120 (indicating that DCFS will check the LIS as part of an
applicant’s background check); id. § 62A-2-121 (indicating that
DCFS may access the LIS to determine whether a person is listed
therein, and describing whom it may inform of its findings).

5. A finding is “supported” when DCFS investigates and finds “a
reasonable basis to conclude that abuse, neglect, or dependency
occurred.” Id. § 80-1-102(89). It is “substantiated” when a juvenile
court concludes “based on a preponderance of the evidence . . .
that abuse, neglect, or dependency occurred.” Id. § 80-1-102(87).


 20210466-CA                      3                2022 UT App 121
                            State v. A.C.


unsupported” and that “a finding for sexual abuse, non-severe,
[be] substantiated.” The juvenile court based its order on its
application of section 78A-6-105 of the Juvenile Court Act, which
defined “severe abuse” as that which “causes or threatens to cause
serious harm to a child.” See id. § 78A-6-105(51) (Supp. 2020)
(renumbered 2021).6 While the court acknowledged that sexual
abuse of a child by an adult usually causes or threatens serious
harm, it stated it could not “find that the sexual abuse” here did
so, because A.C. and the minor “were friends and were mutually
engaging in sexual conduct” and because the minor “did not view
herself as a victim and refused to be interviewed by [DCFS].”

¶7     The State filed a motion seeking post-judgment relief,
arguing that all sexual abuse is a “[s]evere type of child abuse or
neglect” under the definition (the Definition) given for that term.




6. Since the events at issue, the statutes in question have
undergone multiple changes. DCFS made a finding of sexual
abuse, which fell under Utah Code sections 62A-4a-101(30) and
78A-6-105(53) at the time. See Utah Code Ann. §§ 62A-4a-101(30),
78A-6-105(53) (LexisNexis Supp. 2020). DCFS determined that
sexual abuse constituted a “severe type of child abuse or
neglect”—defined at the time in section 62A-4a-1002(1)(a), see id.
§ 62A-4a-1002(1)(a) (2018)—and listed A.C. on the LIS pursuant to
section 62A-4a-1005(1)(b), see id. § 62A-4a-1005(1)(b) (2018). Since
then, Utah Code Title 78A—the Juvenile Court Act—was
recodified as Title 80, Utah Juvenile Code, effective September 1,
2021. See Act of Sept. 1, 2021, ch. 261, 2021 Utah Laws 1752, 1752.
Section 62A-4a-1005 is found at section 80-2-708, effective
September 1, 2022. See Act of Sept. 1, 2022, ch. 334, § 63. Section
62A-4a-1002 is repealed, see id. § 144, but the definition given there
is now found at section 80-1-102(78)(a). See Utah Code Ann. § 80-
1-102(78)(a) (Supp. 2022); Act of Sept. 1, 2022, ch. 430, § 65.


 20210466-CA                      4               2022 UT App 121
                           State v. A.C.


See Utah Code Ann. § 80-1-102 (LexisNexis Supp. 2022).7 The
juvenile court denied the motion.


             ISSUE AND STANDARD OF REVIEW

¶8     The State now appeals both the denial of its post-judgment
motion and the juvenile court’s original order. The State contends
that the juvenile court incorrectly interpreted and applied the
Definition and that all “sexual abuse” by an adult against a minor
qualifies as a “[s]evere type of child abuse or neglect” for the
purposes of the LIS. “Questions of statutory interpretation are
questions of law that we review for correctness.” In re A.K., 2012
UT App 232, ¶ 11, 285 P.3d 772 (cleaned up).


                           ANALYSIS

¶9    The Definition is unambiguous: sexual abuse by an adult
against a minor is a “[s]evere type of child abuse or neglect” for
the purposes of the LIS. See Utah Code Ann. § 80-1-102(78)(a)
(LexisNexis Supp. 2022). Analysis of harm to the minor is neither
necessary nor appropriate.

¶10 “In undertaking statutory construction, we look first to the
plain language of a statute to determine its meaning. Only when
there is ambiguity do we look further.” Brewster v. Brewster, 2010
UT App 260, ¶ 16, 241 P.3d 357 (cleaned up). The legislature has
mandated that “[i]f, after investigation, [DCFS] makes a
supported finding that an individual committed a severe type of
child abuse or neglect, [DCFS] shall” enter the person’s “name
and other identifying information” and its finding against that


7. The Definition previously found at section 62A-4a-1002(1)(a)
and now found at section 80-1-102(78)(a) is materially unchanged.
Compare Utah Code Ann. § 62A-4a-1002(1)(a) (2018), with id. § 80-
1-102(78)(a) (Supp. 2022).


 20210466-CA                    5              2022 UT App 121
                           State v. A.C.


person into the LIS. See Utah Code Ann. §§ 80-2-708(1), 80-2-
1002(2) (LexisNexis Supp. 2022). Here the parties dispute the
meaning of “[s]evere type of child abuse or neglect.” The
Definition reads, in pertinent part,

       “Severe type of child abuse or neglect” means . . . :
          (i) if committed by an individual who is 18
          years of age or older:
               (A) chronic abuse;
               (B) severe abuse;
               (C) sexual abuse;
               (D) sexual exploitation;
               (E) abandonment;
               (F) chronic neglect; or
               (G) severe neglect; or
          (ii) if committed by an individual who is under
          18 years old:
               (A) . . .
               (B) sexual behavior with or upon another
               child that indicates a significant risk to
               other children.

Id. § 80-1-102(78)(a).

¶11 This court need look no further than the statutory text to
reach its conclusion. The Definition clearly states that “sexual
abuse” is a “[s]evere type of child abuse or neglect” when
committed by an adult. Id. There is no need (or leeway) to
measure harm—the legislature has deemed such sexual abuse to
be a “[s]evere type of child abuse or neglect” in substantiation
proceedings.

¶12 In resisting that conclusion, A.C. conflates several terms.
First, A.C. asserts that the Definition “must be read in conjunction
and harmonized with relevant definitions applicable to all of” the
Management Information System and Licensing Information Act
(the Act). See generally id. §§ 62A-4a-1001 to -1010 (2018).


 20210466-CA                     6               2022 UT App 121
                             State v. A.C.


Previously, several of the seven categories listed in the Definition
as “[s]evere type[s] of child abuse or neglect” were defined in the
Act by reference to definitions of the same terms in the Juvenile
Court Act. See id. §§ 62A-4a-1002(1)(a), 62A-4a-101(28)–(31), 78A-
6-105(46)–(49).8 A.C. argues that “[b]y incorporating these
definitions, [the Act] also incorporated a sharp distinction
between ‘severe abuse’ and non-severe ‘abuse.’” This argument
rested on the Juvenile Court Act’s definition of “severe abuse” as
“abuse that causes or threatens to cause serious harm to a child,”
id. § 78A-6-105(46), compared to its definition of “abuse” as
including “(A) nonaccidental harm of a child; (B) threatened harm
of a child; (C) sexual exploitation; (D) sexual abuse; or (E) human
trafficking of a child,” id. § 78A-6-105(1)(a). A.C. asserts that “[t]he
Legislature’s express inclusion of ‘sexual abuse’ as a form of non-
severe ‘abuse’ under [the Act] indicates that the term ‘sexual
abuse’ . . . is itself divided into two categories—non-‘severe’ and
‘severe.’” But he is incorrect. The Definition does not address
“abuse” as a stand-alone term. And the incorporated definitions
were for the listed categories of “[s]evere type[s] of child abuse or
neglect”—not for that term itself. For those categories, each term
carried the same meaning in the Act as it did in the Juvenile Court
Act. But “[s]evere type of child abuse or neglect” was not used in
the Juvenile Court Act, and its definition was not incorporated
therefrom. Rather, it is a term specific to the LIS. Furthermore, the
legislature’s use of quotation marks around “[s]evere type of child


8. Currently, the Definition is included in the section containing
definitions applicable to the entire Juvenile Code. See Utah Code
Ann. § 80-1-102 (LexisNexis Supp. 2022). This change renders our
interpretation of the Definition even more obvious because we no
longer need to reference multiple acts to find the definitions for
each of the categories listed as “[s]evere type[s] of child abuse or
neglect.” However, our interpretation does not rely on this
change. Our interpretation rests on the plain language of the
Definition. The Definition was clear then and is clear now about
the meaning of “[s]evere type of child abuse or neglect.”


 20210466-CA                       7               2022 UT App 121
                            State v. A.C.


abuse or neglect” in the Definition confirms that it is a single term
not divisible into separate parts, each part with its own definition.
Instead, the single term is clearly defined by stating what it
“means” in the Definition. See id. § 80-1-102(78)(a) (Supp. 2022).
And by its plain terms, it means—among other things—“sexual
abuse.”

¶13 Further,        A.C.’s     proposed      interpretation   invites
problematic redundancies. A.C.’s argument that “sexual abuse”
can be severe or non-severe suggests that “severe” has its own
meaning. But “severe” is never defined in the relevant sections as
a stand-alone term. See id. § 80-1-102; id. §§ 62A-4a-101, 78A-6-105
(2018). And, if “severe” has a stand-alone meaning applicable to
“sexual abuse,” we would also apply that meaning to modify each
of the other categories, including “severe abuse” and “severe
neglect.” So, under A.C.’s interpretation, LIS inclusion would be
required upon a finding of severe “severe abuse” or severe
“severe neglect.” This creates obvious redundancies rhetorically,
but it creates substantive redundancies, too. Because “severe
abuse” and “severe neglect” are defined as abuse or neglect “that
causes or threatens to cause serious harm to a child,” id. § 80-1-102
(76)–(77) (Supp. 2022), A.C. suggests that “severe” encapsulates
this harm analysis such that DCFS or a court should determine if
an instance of “sexual abuse” is “severe” enough for inclusion in
the LIS. But extending this analysis to the other categories yields
absurd results: it is illogical to ask DCFS or a court to determine
whether “severe abuse” or “severe neglect” “cause[d] or
threaten[ed] to cause serious harm to a child” because that
determination has already been made by classifying a
perpetrator’s actions as severe neglect or severe abuse.

¶14 Additionally, the context of the language confirms that the
legislature did not intend for sexual abuse by an adult against a
minor to be weighed for harm. “Statutory construction presumes
that the expression of one should be interpreted as the exclusion
of another.” Biddle v. Washington Terrace City, 1999 UT 110, ¶ 14,



 20210466-CA                     8               2022 UT App 121
                           State v. A.C.


993 P.2d 875 (cleaned up). In contrast to the statute’s unqualified
inclusion of sexual abuse by adults as a “[s]evere type of child
abuse or neglect,” the Definition specifies that “sexual behavior”
by a minor is a “[s]evere type of child abuse or neglect” only
where it “indicates a significant risk to other children.” Utah Code
Ann. § 80-1-102(78)(a)(ii)(B). In other words, when two minors
have sex, the legislature has determined that a risk analysis is
appropriate. The inclusion of such an analysis for minor offenders
further suggests that the lack thereof for adult offenders was
intentional.

¶15 In sum, the legislature has mandated that if DCFS “makes
a supported finding that an individual committed a severe type
of child abuse or neglect, the division shall” enter the person’s
information into the LIS. Id. § 80-2-708(1)(b). DCFS made a
supported finding that A.C. committed sexual abuse, which
rendered A.C.’s actions categorically severe. And the court agreed
that A.C.’s actions constituted sexual abuse. Therefore, A.C. must
be relisted on the LIS. We do not have the latitude to ignore clear
statutory language.


                         CONCLUSION

¶16 Because the juvenile court incorrectly interpreted the
statute, its order is vacated to the extent it did not place A.C. on
the LIS. The court is ordered to grant the State’s post-judgment
motion and modify its order to enter a substantiated finding that
A.C. committed a severe type of child abuse or neglect and to
place him on the LIS.




 20210466-CA                     9              2022 UT App 121